Citation Nr: 1713331	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  15-30 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for right lower extremity erythema, claimed as a leg growth.

3.  Entitlement to service connection for hypertrophic actinic keratosis, claimed as a neck growth.

4.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disorder (COPD) and emphysema.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Tierney, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1943 to April 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire. 

The Board has recharacterized the Veteran's claim for entitlement to service connection for PTSD as reflected on the title page.  Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  

In October 2016, the Board requested a Veterans Health Administration (VHA) opinion, which was provided in December 2016.  The Veteran was provided with a copy of the VHA opinion in January 2017, and was given 60 days to submit any additional evidence or argument regarding the case pursuant to 38 C.F.R. 
§ 20.903. 

The issue of entitlement to service connection for a respiratory disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The Veteran's PTSD is the result of fear of hostile military or terrorist activity during service.

2.  The Veteran's lower extremity erythema did not have its onset in service, and is not otherwise related to service.

3.  The Veteran's hypertrophic actinic keratosis did not have its onset in service, and is not otherwise related to service. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for PTSD are met.  
38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2016).

2.  The criteria for entitlement to service connection for lower extremity erythema, claimed as leg growth, are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. 
§ 3.303 (2016).

3.  The criteria for entitlement to service connection for hypertrophic actinic keratosis, claimed as neck growth, are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD

The Veteran seeks service connection for PTSD.  

Service connection for PTSD requires (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between a Veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

If a stressor claimed by the Veteran is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

Here, there are two medical opinions of record addressing the Veteran's current diagnosis.  In a December 2014 VA examination report,  the examiner diagnosed the Veteran with "Hoarding Disorder (rule out)", and opined that it was difficult to assume his behaviors were secondary to his service experiences.  At the time of the examination, the Veteran described two stressors from service, namely that he witnessed a kamikaze plane crashing into the ocean near his ship and saw enemy dead bodies in the water.  The Veteran reported that he also had to shoot a mine that was near his ship.  (In this regard, Veteran's service personnel record describes his service on the U.S.S. Kittson (APA 123), as including service in the Philippine Island waters in February and March of 1945 and participation in the initial assault landing on Okinawa in April 1945.  Furthermore, the Veteran's naval rating of Fire Controlman Third Class indicates he was responsible for controlling the firing of the ship's weapons.  The Veteran's reported stressors are consistent with the places, types, and circumstances of the Veteran's service.)  The December 2014 VA examiner opined that those stressors were not adequate to support a diagnosis of PTSD, but also found that they were related to the Veteran's fear of hostile military or terrorist activity.  This apparent discrepancy was not explained.  T 

In a December 2016 opinion, a VHA expert clarified the previous opinion from the VA examiner, observing that she had not confirmed a diagnosis of a hoarding disorder, but, instead, indicated the diagnosis of hoarding disorder was to be "ruled out."  The VHA expert further opined that the Veteran did not meet the DSM-5 criteria for a hoarding disorder, and instead diagnosed PTSD based on the stressors listed above, as well as the behaviors described in the previous examination and those described by the Veteran's daughter and ex-wife.  The VHA expert further opined that the Veteran's behaviors, which had been suspected of being a hoarding disorder, were instead related to depression secondary to PTSD, and that the depression, in the examiner's opinion, did not require a separate diagnosis.  Finally, the VHA expert opined that the Veteran's PTSD was at least as likely as not incurred in or caused by the Veteran's traumatic experiences during World War II, which, as noted above were the result of a fear of hostile military or terrorist activity.  

Thus, as the only psychiatric diagnosis of record, PTSD, has been attributed to stressors involving the Veteran's fear of hostile military or terrorist activity, all elements of service connection are established, and the benefit sought on appeal is granted.  38 C.F.R. § 3.304(f)(3).


Lower Extremity Erythema and Hypertrophic Actinic Keratosis

The Veteran also relates growths on his leg and neck to service.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Establishing service connection generally requires: (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Here, the Veteran has been diagnosed with actinic keratosis in May 2010, and inflamed seborrheic keratosis for a lesion on his left shin in July 2012.  Therefore, the first element of service connection is met for the claims.

Regarding the second element, the record includes a statement on the Veteran's VA Form 9 claiming his growths are "due to chemicals."  See VA Form 9 - Appeal to Board of Veterans' Appeals.

Neither the Veteran's service personnel records nor his service treatment records (STRs) detail a specific chemical exposure event during service, nor do the STRs indicate any treatment of skin injuries or diseases therein.  The Veteran also does not contend that his skin was exposed to any particular chemical at any particular time.  Instead, the only evidence of an in-service disease or injury is the Veteran's lay statement, which is not specific as to the nature of the exposure, the type of chemical concerned, or the approximate time-frame during which the potential exposure may have occurred.  

The only potential exposure of record does not indicate a chemical exposure, but instead occupational asbestos exposure.  There is no evidence in the record or the Veteran's statements implicating asbestos exposure as a cause of the Veteran's skin disability.  

Therefore, without more specificity, there is insufficient evidence of an in-service event or injury to meet the requirements of the second element of service connection, and the claims fail on this basis alone.

Finally, regarding the third element, the evidence of the nexus between an unspecified chemical exposure and the Veteran's skin conditions is limited to the Veteran's lay statement.

Lay evidence is considered competent where the proponent conveys matters that can be observed and described by a lay person; matters which do not require specialized education, training, or experience.  38 C.F.R. § 3.159(a)(2).

While lay testimony is competent regarding the description of an observable skin condition, its frequency, and duration, the etiology of a skin condition is more complicated.  Furthermore, the complications involved in determining whether or not certain unspecified chemicals can be implicated in the Veteran's erythema and actinic keratosis would require specialized education, training, or experience.  Additionally, the number of intervening decades between the potential exposure during the Veteran's service during World War II and the first diagnosis of record would render a nexus opinion beyond lay observation.  Therefore, lay testimony cannot be considered competent for the purpose of identifying a nexus for the Veteran's skin claims.  The record also does not indicate that the Veteran has the requisite specialized education, training, or experience to provide a competent nexus opinion in this case.  Therefore, the third element of service connection is also not met.

Therefore, for the foregoing reasons, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for lower extremity erythema and hypertrophic actinic keratosis.  The benefit-of-the-doubt doctrine is therefore not helpful to the Veteran in this instance, and the claims must be denied. See 38 U.S.C.A. § 5107 (b); see also 38 C.F.R. § 3.102.

ORDER

Service connection for PTSD is granted.

Service connection for lower extremity erythema, claimed as a leg growth, is denied.

Service connection for hypertrophic actinic keratosis, claimed as a neck growth, is denied.


REMAND

An alternate theory of entitlement to service connection for emphysema respiratory disorder has been recently raised by the record.  Though, initially, the Veteran claimed asbestos exposure as the cause of his COPD and emphysema, the recent March 2017 Appellant's Brief raised the theory that tobacco use was secondary to the Veteran's now service-connected PTSD and, thereby, caused the COPD and emphysema.  In this regard, VA's General Counsel has held neither 38 U.S.C. 
§ 1103(a) nor 38 C.F.R. § 3.300 bars the award of service connection and payment of VA disability compensation for a tobacco-related disability, such as COPD or emphysema, that is caused or aggravated by a primary service-connected disability, such as PTSD.  See VAOGCPREC 6-2003.  Therefore, the Board is remanding this issue for an addendum opinion.  Updated treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.

2.  Then obtain an addendum medical opinion from an appropriate examiner.  Following review of the claims file, the examiner must answer the following questions: 

a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected PTSD caused the Veteran to use tobacco products after service?  

In answering this question, the examiner should review the claims file, paying particular attention to and the March 2017 Appellant's Brief.  

b.  If so, is it at least as likely as not (50 percent or greater probability) that the use of tobacco products was a substantial factor in causing COPD, emphysema, or both?  Please address both disabilities (COPD and emphysema) in answering this question.

c.  Is it at least as likely as not (50 percent or greater probability) that the secondary disabilities of COPD, emphysema, or both would not have occurred but for the use of tobacco products caused by service-connected PTSD?  Please address both disabilities (COPD and emphysema) in answering this question. 
 
In answering the above questions, the examiner's attention is directed to the Veteran's lay statement of December 2014 addressing when he began habitual smoking, the April and May 2016 VA examination reports, the December 2016 VHA pulmonologist's opinion, and the March 2017 Appellant's Brief.  The examiner should provide complete rationales for any opinions expressed.

3.  Then readjudicate the issue on appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


